Caton, J. The questions in this case do not admit of a moment’s hesitation. After the policy before us was effected, the assured took out another policy, from another company, on his stock of goods, without advising the appellants of that fact, and without their sanction. ' This, they insist, avoids their policy, and rely upon the 18th section of their charter, which is as follows : “ If insurance on anv house or building shall be and subsist in said company and in any other office, or by or from any other person or persons at the same time, the insurance made in and by said company shall be deemed and become void, unless such double insurance subsist by and with the consent of the directors, signified by indorsement on the back of the policy, signed by the president and secretary.” Here, the insurance was on a stock of merchandise; and, although it was strenuously insisted upon by counsel, I cannot think that it is necessary to enter into an argument to prove that the property insured was not a “ house or building,” and that consequently that section does not apply in this case, but shall content myself with stating, that it is the opinion of this court that this stock of goods was not such an edifice. The usage of the company in relation to additional insurance upon personal property, which was offered to be proved by Mr. Atwood, was properly excluded. No usage of the company, nor even the express agreement of the parties, whether made previous to, or at the time of, the execution of the policy, can be admitted to explain, modify, or control the written contract. Insurance Co. v. Hone et al., 2 Comstock, 235. The judgment must be affirmed, with costs. Judgment affirmed.